Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 January 2022 has been entered. 
Drawings
The drawings are objected to because:
The sectional views (Figs. 1, 2, and 7 - 11) require appropriate cross hatching to illustrate the material(s) of which the structural elements are composed. For example, the heat gun as shown in Fig. 7 appears to be a hollow object because no cross hatching has been used to illustrate the material(s) of which the heat gun is composed. The heat gun obviously includes walls and the material(s) of which the wall of the heat gun shown in Fig. 7 should be illustrated.  All of the sectional views should be reviewed and hatching should be included where appropriate.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 14, 16 - 20 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the line of central structures" in lines 1 - 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the line of central structures" in lines 1 - 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the line of structures" in lines 13 - 14.  There is insufficient antecedent basis for this limitation in the claim.  
Since the original disclosure only describes a single line of structures and claim 13 recites a line of road barriers, “the line of line structures” recited in lines 13 - 14 and 18 of claim 13, in lines 1 - 2 of claim 14, in lines 1 - 2 of claim 16, and in lines 1 - 2 of claim 30 have been interpreted as “the line of road barriers”, as best understood by Examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Vickers (US 9,528,236) in view of Lennox et al. (US 2012/0186722).
Regarding claim 1, Vickers discloses a method of forming a flood mitigation barrier; the method comprising: providing a barrier having a line of central structures (tubes 10a - 10f) wrapped in a flexible heat shrinkable polymer material (vapor barrier 15 comprising poly visqueen); the heat shrinkable polymer material conforms to the line of central structures; and the line of central structures (10a - 10f) comprises a line of road barriers (dike sections 100) placed end to end (Figs. 3B2; col. 3, lines 28 - 30 teaches multiple central structures abutted together to form longer sections of dike) (Fig. 3B2; col. 10, lines 3 - 58). Vickers fails to disclose applying heat to conform the heat shrinkable polymer material to the line of central structures. Lennox teaches applying heat to a heat shrinkable material to conform to the shape of an adjacent structure (roof) (paragraph 0013) to waterproof the roof. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed above with the step of applying heat to a heat shrinkable material as taught by Lennox to conform the material to the sandbags in order to prevent seepage into or out of the sandbags.
Regarding claim 2, Vickers further discloses the line of structures comprises an elongate assembly of stacked sandbags (10a - 10f) (Figs. 1 and 3B2; col. 4, lines 25 - 27). Examiner takes the position that the bags are capable of being filled with sand and, therefore, the bags as taught by Vickers can be interpreted as sandbags. Additionally, Vickers teaches filling the bags with concrete or other materials that are readily available on-site (col. 4, lines 25 - 27) and sand would obviously be readily available at a site at which the flood mitigation barrier is to be used. The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 5, Vickers further discloses a layer (concrete) is laid along an intended path of the flood mitigation barrier (col. 5, lines 43 - 44).
Regarding claim 10, Vickers further discloses moisture applied to the layer of dry cement or dry cement/sand mix forms a seal below the flood mitigation barrier (col. 5, lines 42 - 44 teaches staking the apparatus in concrete; col. 2, lines 53 - 54 teaches the concrete must dry before use in fluid containment, thus indicating moisture has been applied to particulate matter).

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (US 6,692,188) in view of Vickers and Lennox et al.
Regarding claim 1, Walker discloses a method of forming a flood mitigation barrier; the method comprising: providing a barrier having a line of central structures (ribs 8 of fluid barrier sections 1) wrapped in a flexible polymer material (fluid barrier sheet 2 comprising plastic material) and the polymer material conforms to the line of central structures; and the line of central structures (8) comprises a line of road barriers (fluid barrier sections 1) placed end to end (Figs. 1, 3, and 4; col. 5, lines 11 - 13 teaches multiple central structures abutted together to form longer barriers) (Figs. 1, 3, and 4; col. 4, lines 12 - 35; col. 5, lines 11 - 13). Walker fails to disclose applying heat to conform the heat shrinkable polymer material to the line of central structures the flexible polymer material is heat shrinkable. Vickers teaches a heat shrinkable flexible polymer material (poly visqueen) (col. 10, lines 19 - 21). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the flexible polymer material as disclosed by Walker with the poly visqueen material as taught by Vickers as a design consideration within the skill of the art. The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). Vickers fails to teach applying heat to a heat shrinkable material to conform to the shape of an adjacent structure. Lennox teaches applying heat to a heat shrinkable material to conform to the shape of an adjacent structure (roof) (paragraph 0013) to waterproof the roof. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed above with the step of applying heat to a heat shrinkable material as taught by Lennox to conform the material to the sandbags in order to prevent seepage into or out of the sandbags.
Regarding claim 4, Walker further discloses the line of central structures comprises sections of metal frames (pairs of metal ribs 8 form a triangular structure) placed end to end (Figs. 3 and 4; col. 4, lines 52 - 53).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Vickers in view of Lennox et al. as applied to claim 1 above, and further in view of Walker et al.
Regarding claim 6, Vickers further discloses sections of sheets of the flexible heat shrinkable polymer material are positioned with overlaps between adjacent sections of sheets to forma continuous strip along an intended path of the flood mitigation barrier (col. 6, line 64 - col. 7, line 2); the sections of sheets positioned over a layer of dry cement or dry cement/sand mix (col. 5, lines 42 - 44 teaches staking the apparatus in concrete; col. 2, lines 53 - 54 teach the concrete must dry before use in fluid containment). Vickers in view of Lennox fails to disclose the edges of the overlaps are heat welded together. Walker teaches attaching adjacent sections of a fluid barrier using thermal welding (col. 4, lines 34 - 36). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the attachment between the sheets of flexible heat shrinkable polymer material as disclosed by Vickers with the thermal welding as taught by Walker as a design consideration within the skill of the art to provide a strong connection between adjacent sheets to prevent fluid from seeping through the connection between adjacent sheets. The substitution of one known element (heat welding) for another (attachment as disclosed by Vickers) would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the invention. KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007).
Regarding claim 7, Vickers further discloses the central structures (10a - 10f) are positioned centrally along the continuous strip of the flexible heat shrinkable polymer material (15) (Fig. 3B2).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vickers in view of Lennox et al. and Walker et al. as applied to claim 7 above, and further in view of Williams, IV et al. (US 2012/0263897). Vickers further discloses opposing outer edges of the continuous strip (15) of the flexible heat shrinkable polymer material are drawn up and over the central structures (10a - 10f) (Figs. 3B1 and 3B2). Vickers in view of Lennox and Walker fails to disclose overlapping edges of outer edges are heat welded together. Williams teaches heat welding overlap portions of outer edges (Fig. 1; paragraph 0025) to form a heat-shrinkable sleeve. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed above with the step of heat welding overlap portions of outer edges as taught by Williams to form a heat-shrinkable sleeve to hold the centrally positioned structures in position along the intended path.

Claims 13, 14, 16, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Vickers in view of Walker et al., Williams, IV et al., and Lennox et al.
Regarding claim 13, Vickers discloses a method of forming a flood mitigation barrier; the method including the steps of: preparing an intended path of the flood mitigation barrier with a layer of settable material (concrete ground surface; col. 5, lines 42 - 44), sequentially positioning sections of sheets of a flexible heat shrinkable polymer material (15) along the intended path (col. 3, lines 28 - 30), positioning a line of road barriers (10a - 10f) end to end (Figs. 3B2; col. 3, lines 28 - 30 teaches multiple central structures abutted together to form longer sections of dike) centrally along the continuous strip such that the line of structures is disposed between two opposing side portions of the continuous strip, and drawing said two opposing side portions up and over the line of structures such that said two opposing side portions wrap the line of road barriers such that longitudinal edges of the two opposing side portions overlap (Fig. 3B1 and 3B2; col. 3, lines 28 - 41; col. 5, lines 42 - 44; col. 6, line 64 - col. 7, line 2; col. 10, lines 3 - 58). Vickers fails to disclose heat welding said longitudinal edges of the two opposing side portions to one another to form a continuous strip of the flexible heat shrinkable polymer material along the intended path, overlapping edges of adjacent sheets, heat welding overlap portions of the outer edges, and applying heat to the flexible heat shrinkable polymer material to conform the material to the line of road barriers. Walker teaches heat welding overlap portions of adjacent sections to form a continuous strip of the flexible heat shrinkable polymer material along the intended path (col. 4, lines 34 - 36). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the vapor barrier sheet and the attachment between the sheets of flexible heat shrinkable polymer material as disclosed by Vickers with the overlapping edges of adjacent sheets and thermal welding as taught by Walker as a design consideration within the skill of the art to provide a strong connection between adjacent sheets to prevent fluid from seeping through the connection between adjacent sheets. The substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the invention. KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007). Walker fails to disclose heat welding said longitudinal edges of the two opposing side portions to one another, and applying heat to the flexible heat shrinkable polymer material to conform the material to the line of structures. Williams teaches heat welding overlap portions of the outer edges (Fig. 1; paragraph 0025) to form a heat- shrinkable sleeve. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed above with the step of heat welding said longitudinal edges of the two opposing side portions to one another as taught by Williams to form a heat-shrinkable sleeve to hold the centrally positioned structures in position along the intended path. Williams fails to teach applying heat to the flexible heat shrinkable polymer material to conform the material to the line of structures. Lennox teaches applying heat to a heat shrinkable material to conform to the shape of an adjacent structure (roof) (paragraph 0013) to waterproof the roof. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed above with the step of applying heat to a heat shrinkable material as taught by Lennox to conform the material to the line of structures in order to prevent seepage into or out of the structures.
Regarding claim 14, Vickers further discloses the line of structures comprises an elongate assembly of stacked sandbags (10a - 10f) (Figs. 1 and 3B2; col. 4, lines 25 - 27). Examiner takes the position that the bags are capable of being filled with sand and, therefore, the bags as taught by Vickers can be interpreted as sandbags. Additionally, Vickers teaches filling the bags with concrete or other materials that are readily available on-site (col. 4, lines 25 - 27) and sand would obviously be readily available at a site at which the flood mitigation barrier is to be used. The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claims 16 and 30, Vickers fails to disclose the line of structures comprises sections of metal frames of triangular cross section placed end to end. Walker teaches the line of structures comprises sections of metal frames of triangular cross section (pairs of metal ribs 8 form triangular structure) placed end to end (Figs. 3 and 4; col. 4, lines 52 - 53). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the triangular shaped structures as taught by Walker for the cylindrical shaped structures as disclosed by Vickers as a design consideration within the skill of the art based upon the properties of the area to be protected by the flood mitigation barrier, such as the shape of the area/structures to be protected. A change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Response to Arguments
Applicant's arguments filed 19 January 2022 have been fully considered but they are not persuasive. 
Applicant argues that road barriers cannot possibly be assembled into pyramid structures and it would never occur to a person of ordinary skill in the art to move from the assembled structure as disclosed by Vickers to a line of road barriers.  Examiner replies that claim 3 of the present application recites the line of central structures comprising a line of road barriers comprises stacked sandbags and Fig. 1 of the present application illustrates a road barrier comprising the a pyramidal structure.  Therefore, the present application teaches that it is possible to construct a line of road barriers comprising pyramid structures.  Additionally, Examiner takes the position that it would have been obvious to build road barriers assembled into pyramid structures to provide an easily-assembled and stable road barrier assembly to prevent water from flowing onto a road surface.  Examiner notes that Vickers teaches a pyramidal assembly of sand bags/tubes to divert a flow of water and it would have been obvious to one of ordinary skill in the art to have placed the assembly as taught by Vickers adjacent a road to form a road barrier between a flowing fluid and the road to prevent damage to the road caused by erosion of the road or deposition of material on the road.
Applicant argues that Walker’s barrier consists of disparate, lightweight rib structures that combine with impermeable sheet material to form a barrier, wherein the system is dependent on a sufficient volume of water to retain the barriers in place.  Examiner replies that Walker in view of Vickers and Lennox et al. teaches the invention substantially as claimed.  Examiner takes the position that the claim(s) do not preclude the use of the lightweight material, which may require a volume of water to maintain the shape and position of the apparatus, to form the barrier.  Examiner notes that using lightweight material such as that taught by Walker would be advantageous because it is easier to transport.
Regarding claim 10, Applicant argues that in col. 2, lines 53 - 54 of Vickers, Vickers is referring to concrete structures formed into ponds for fluid containment and which has nothing to do with a feature of the type of flood barrier defined in claim 10.  Examiner replies col. 5, lines 43 - 44 teaches a layer of concrete flood mitigation barrier and col. 2, lines 53 - 54 of Vickers was only relied upon by Examiner to teach moisture mixed with (applied to) a dry particulate material to form concrete. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
2/4/2022